            Case 1:19-cr-10080-NMG Document 992 Filed 03/31/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

            v.
                                                              No. 1:19-cr-10080-NMG
 DAVID SIDOO et al.,

            Defendants.


                         DEFENDANT JOHN WILSON’S MOTION TO SEVER

          Pursuant to Federal Rules of Criminal Procedure 8, 12, and 14, defendant John Wilson

hereby moves the Court to sever Wilson’s case from those of his codefendants and to try Wilson

alone. The grounds for this Motion are presented in Wilson’s Consolidated Memorandum of

Law in Support of His Motions to Sever, to Dismiss, and to Strike, and in the exhibits attached to

that memorandum. In essence, a trial of Wilson alone would be both just and efficient.



 Respectfully submitted,

 John Wilson,

 By his Counsel,

 /s/ Michael Kendall
 Michael Kendall (BBO # 544866)                    Andrew E. Tomback (pro hac vice)
 Yakov Malkiel (BBO # 689137)                      WHITE & CASE LLP
 WHITE & CASE LLP                                  1221 Avenue of the Americas
 75 State Street                                   New York, NY 10020
 Boston, MA 02109-1814                             Telephone: (212) 819-8428
 Telephone: (617) 979-9310                         andrew.tomback@whitecase.com
 michael.kendall@whitecase.com
 yakov.malkiel@whitecase.com




 3/30/2020 18:20
 AMERICAS 102521122 v1
            Case 1:19-cr-10080-NMG Document 992 Filed 03/31/20 Page 2 of 2



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 7.1 AND 112.1

       I hereby certify that, before filing this motion, defense counsel attempted in good faith to
confer with the government to resolve or narrow the issues.

                                              /s/ Michael Kendall
                                              Michael Kendall


                                CERTIFICATE OF SERVICE

       I hereby certify that the above document is being filed on the date appearing in the header
through the ECF system, which will send true copies to the attorneys of record.

                                              /s/ Michael Kendall
                                              Michael Kendall




 3/30/2020 18:20
 AMERICAS 102521122 v1                           2
